Citation Nr: 0840001	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bowel dysfunction.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which granted service 
connection for bowel dysfunction as secondary to service-
connected prostate cancer.  Jurisdiction was subsequently 
transferred to the Pittsburgh RO.  

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bowel dysfunction has been shown to be 
severe with diarrhea with more or less constant abdominal 
distress.


CONCLUSION OF LAW

The criteria for a higher initial evaluation of 30 percent 
for bowel dysfunction have been met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.6, 4.7, 4.114 Diagnostic Code 7319 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bowel dysfunction.  In this regard, once 
service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, the veteran was provided with Dingess notice in 
February 2007 and Vazquez-Flores notice in July 2008.  As 
such, the duty to notify has been satisfied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim for 
an increased rating.  The veteran was also afforded VA 
examinations in June 2006 and August 2008 in connection with 
his claim which are adequate upon which to make a 
determination.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The veteran is currently assigned a 10 percent disabling 
rating for bowel dysfunction effective June 6, 2006, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic 
Code 7319, a 10 percent evaluation is assigned for moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
requires a severe disorder, with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for bowel 
dysfunction.  The evidence of record more nearly approximates 
the criteria for a severe disorder with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress, the maximum rating under 
Diagnostic Code 7319.  In this regard, a February 2005 
medical record from Dr. W.D. reflected that the veteran had 
frequent bowel movements six to seven times per day.  During 
the June 2006 VA examination, the examiner characterized the 
veteran's bowel dysfunction as significant with frequent 
loose bowel movement seven to eight times per day requiring 
depends.  A May 2007 VA letter noted that the veteran had 
multiple and uncontrollable bowel movements with gas, 
bloating, and sharp pain.  Additionally, a May 2007 letter 
from Dr. M.D. indicated that the veteran had rectal urgency 
and multiple loose stools.  A July 2007 VA record showed 
frequent diarrhea with eight to ten loose bowel movements per 
day.  

Moreover, the veteran testified that his life is severely 
affected by his bowel dysfunction.  He plans his life around 
his need to make frequent trips to the bathroom and must wear 
pads and use suppositories.  After considering the evidence 
as a whole, the Board finds that the veteran's bowel 
dysfunction more nearly approximates the criteria for 30 
percent.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.  

The Board has also considered whether a higher evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

However, a higher rating is not warranted under another 
diagnostic code.  In this regard, a higher rating is not 
supported under Diagnostic Code 7332 as extensive leakage and 
fairly frequent involuntary bowel movements have not been 
shown.  Additionally, higher ratings are not warranted under 
Diagnostic Codes 7333 and 7334 because great reduction of 
lumen or extensive leakage of the rectum and anus or severe, 
persistent prolapse of the rectum was not shown.  38 C.F.R. 
§ 4.114.  Additionally, as the record contains no evidence 
showing that the veteran is entitled to a higher rating at 
any point during the instant appeal, no staged ratings are 
appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board 
finds that a 30 percent evaluation, and no higher, is 
appropriate and that there is no basis for awarding a higher 
evaluation for service-connected bowel dysfunction.  
38 C.F.R. § 4.114, Diagnostic Code 7319. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bowel dysfunction is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected bowel dysfunction has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, a November 2006 VA treatment entry reflected 
that the veteran retired in 1991 due to his back and knee.  
Although in May 2007, a VA psychologist indicated that the 
veteran was completely disabled secondary to the side effects 
of his prostate cancer treatment and bowel dysfunction is one 
of those side effects, the evidence of record did not 
indicate, nor did the veteran contend, that he had marked 
interference with employment due solely to his service-
connected bowel dysfunction.  Additionally, the Board finds 
that the rating criteria to evaluate bowel dysfunction 
reasonably describe the claimant's disability level and 
symptomatology and he has not argued to the contrary.  In 
fact, the veteran specifically testified that he felt his 
disability was severe and should warrant a 30 percent rating, 
which was granted in this decision.  Therefore, the veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating of 30 percent, 
and no higher, for service-connected bowel dysfunction is 
granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


